UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010 – September 30, 2011 Item 1: Reports to Shareholders Annual Report | September 30, 2011 Vanguard Morgan TM Growth Fund For the 12 months ended September 30, 2011, Investor Shares of Vanguard Morgan Growth Fund returned 0.66% and Admiral Shares returned 0.83%. The fund lagged the Russell 3000 Growth Index (+3.39%) but outpaced the average return of multi-cap growth funds (–1.49%). The fund’s ten-year results outpaced those of its benchmark index. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2011 Total Returns Vanguard Morgan Growth Fund Investor Shares 0.66% Admiral™ Shares 0.83 Russell 3000 Growth Index 3.39 Multi-Cap Growth Funds Average -1.49 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2010 , Through September 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $16.04 $16.06 $0.096 $0.000 Admiral Shares 49.75 49.84 0.362 0.000 1 Chairman’s Letter Dear Shareholder, As the global economic and financial outlook dominated the headlines in the second half of the fiscal year just ended, stocks of all types slid from their strong first-half results. Growth stocks held up better than value stocks. Although Vanguard Morgan Growth Fund’s stock selection didn’t completely take advantage of the situation, the fund outperformed its peers. For the 12 months ended September 30, 2011, Investor Shares of Morgan Growth Fund returned 0.66% and Admiral Shares returned 0.83%, compared with the 3.39% posted by the Russell 3000 Growth Index. In contrast to these unexceptional but positive results, the average return of Morgan Growth’s peers dipped into negative territory, ending at –1.49%. If you hold shares in a taxable account, you may wish to review the information about after-tax returns, based on the highest federal income tax bracket, that appears later in the report. A swift change in sentiment weighed on stock prices Global stock markets rallied through the first half of the fiscal year as corporate earnings surged and the economic recovery seemed to be gathering steam. In the second half, however, stock prices tumbled as economic indicators took a turn for the worse and U.S. and European policymaking strife dominated the headlines. (Standard & Poor’s, the ratings agency, downgraded the U.S. credit rating, in large part because 2 of the political gridlock on display during the debt-ceiling debate. Vanguard’s confidence in the “full faith and credit” of the U.S. Treasury remains unshaken.) The U.S. stock market’s second-half weakness sapped its first-half strength. The broad market returned 0.31% for the full 12 months. Growth stocks sank less than value stocks: The Russell 3000 Growth index returned 3.39%, the Russell 3000 Value Index –2.22%. International stocks, which gained less at the start of the year and lost more at the end, returned –10.81% in U.S. dollars. Bond prices rallied as optimism faded The stock market’s pattern of strength and weakness was inverted in the bond market. Early in the year, bond prices retreated, consistent with investor optimism about economic growth. Later in the year, as optimism gave way to anxiety, bond prices surged, driving yields to remarkable lows. At the end of September, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 1.93%. Bond indexes recorded impressive returns, though it’s worth noting that shrinking yields imply lower returns on prospective investments. Market Barometer Average Annual Total Returns Periods Ended September 30, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.91% 1.61% -0.91% Russell 2000 Index (Small-caps) -3.53 -0.37 -1.02 Dow Jones U.S. Total Stock Market Index 0.31 1.75 -0.57 MSCI All Country World Index ex USA (International) -10.81 0.52 -1.57 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.26% 7.97% 6.53% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.88 8.08 5.01 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.19 1.61 CPI Consumer Price Index 3.87% 1.22% 2.26% 3 The yields of money market instruments hovered near zero, as they have since December 2008, when the Federal Reserve cut its target for short-term interest rates to between 0% and 0.25%. Toward the end of the period, the Fed indicated that it expected to maintain this exceptionally low target at least through mid-2013. Consumer discretionary holdings helped the fund’s return The largest contributors to Morgan Growth’s return during the fiscal year were its consumer discretionary and information technology stocks. The fund’s consumer discretionary holdings also helped its performance compared with its benchmark index. The advisors’ selections among the stocks of specialty retailers and makers of apparel accessories and luxury goods were particularly successful. Despite IT’s significant contribution to return, the advisors missed some opportunities in this sector, which accounted for more than a third of the fund’s holdings. Poor selection among software companies and manufacturers of computers and peripheral equipment held back returns compared with the benchmark. Also contributing to return were the advisors’ choices among health care and consumer staples stocks. The fund’s health care holdings performed well against its benchmark on the strength of the advisors’ choices among health care supply firms and managed health care Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.44% 0.30% 1.45% The fund expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the fund’s expense ratios were 0.42% for Investor Shares and 0.28% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Multi-Cap Growth Funds. companies. In the case of consumer staples, however, the advisors’ smaller allocation to the sector countered the effect of their good stock selections. Morgan Growth’s oil-price-sensitive holdings in the energy sector, though less than 10% of the portfolio’s assets, did the most to restrain return, both overall and relative to the index. As oil prices fell significantly (albeit to still-high levels), the energy stocks in the benchmark index rose about 6%, while the advisors’ choices rose about 2%. The fund’s long-term returns continue to outpace its benchmark For the ten years through September 30, Morgan Growth’s average annual return was 4.03%—nearly a percentage point higher than that of the Russell 3000 Growth Index. The latest results continued a decade-long pattern: In each fiscal year since 2001, the fund has posted a ten-year annualized return that outpaced its benchmark index. In carrying out its strategy, the fund is aided by its multimanager approach: It is currently managed by four external advisors and Vanguard Quantitative Equity Group. This approach provides our shareholders access to some of the world’s best investment talent—providing diversity of investment process and style, thought, and holdings—and also has the potential to mute some of the natural volatility of returns that can come from investing in fast-growing companies. Total Returns Ten Years Ended September 30, 2011 Average Annual Return Morgan Growth Fund Investor Shares 4.03% Russell 3000 Growth Index 3.18 Multi-Cap Growth Funds Average 3.08 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Balance and diversification make for a smoother ride in bumpy markets In August, as our fiscal year neared its end, the stock market experienced some dramatic volatility as concerns about a possible double-dip domestic recession and a weakening of the Eurozone reached a crescendo before receding somewhat. According to recent Vanguard research,* the market turbulence wasn’t unusual; in fact, it was actually “ordinary”—though painful—when compared with other periods of similar uncertainty. Of course, it certainly didn’t feel that way in August, at least in contrast with the relative calm of the preceding months. Still, the Vanguard researchers looked at other periods of major economic and political dislocation, such as the 2008–2009 global financial crisis, and found that the recent experience was in some ways typical. The implications for investors: Greater-than-normal volatility tied to broad economic and financial angst is to be expected from time to time, although we can never know for certain when these periods will occur. During such periods, Vanguard research shows, the ride for a stock-heavy portfolio has been a lot bumpier than that of a portfolio that also included allocations to broad-based bond investments and/or cash. As Vanguard’s research shows, the ride for a stock-heavy portfolio has been a lot bumpier during these periods than for a portfolio that also included allocations to broad-based bond investments and short-term reserves. The historical results reinforce the benefits of a balanced and diversified portfolio. Morgan Growth Fund can play an important role as one element of such a portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 17, 2011 * The commentary, August 2011 stock market volatility: Extraordinary or ‘ordinary’? , is available on vanguard.com. 6 Advisors’ Report For the fiscal year ended September 30, 2011, Vanguard Morgan Growth Fund returned 0.66% for Investor Shares and 0.83% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 45 3,371 Uses traditional methods of stock selection—research Company, LLP and analysis—that identify companies believed to have above-average growth prospects, particularly those in industries undergoing change. Focuses on mid- and large-capitalization companies with proven records of sales and earnings growth, profitability, and cash-flow generation. Jennison Associates LLC 19 1,421 Research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Quantitative Equity 12 918 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. Frontier Capital Management Co., 11 847 Research-driven, fundamental investment approach LLC that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Kalmar Investment Advisers 11 806 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Cash Investments 2 200 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 7 environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on October 19, 2011. Wellington Management Company, llp Portfolio Manager: Paul E. Marrkand, CFA, Senior Vice President Our portion of the Morgan Growth Fund utilizes traditional methods of stock selection—research and analysis—to identify companies that we believe have above-average growth prospects, particularly those in industries undergoing change. Our research focuses on mid- and large-cap companies with a proven record of sales and earnings growth, profitability, and cash-flow generation. The 2011 fiscal year has seen a market driven largely by top-down macroeconomic factors, but we have remained true to our bottom-up process and continued to build the portfolio on a stock-by-stock basis, investing in undervalued companies that have the ability to innovate, gain market share, and grow their sales and free cash flow at an above-average rate. Our allocation to the health care sector, a result of individual stock decisions, contributed to the portfolio’s relative results, as did security selection within the sector. UnitedHealth Group was among our top contributors for the period. The company has begun to execute after years of weak performance, management turmoil, and massive regulatory hurdles, and the stock has responded accordingly. Security selection detracted from relative results overall, but especially within the information technology sector. Cisco Systems was our biggest detractor for the period, as the company suffered from a sharp decline in gross margins. Cisco has a dominant franchise and solid balance sheet, and the shares remain very attractively valued in our view. Jennison Associates LLC Portfolio Manager: Kathleen A. McCarragher, Managing Director Stock selection in the consumer discretionary and consumer staples sectors contributed most to our portfolio’s return. Also beneficial was an overweighting of consumer discretionary stocks relative to our benchmark index. Amazon.com’s strong earnings reflected continued gains in market share. Starbucks benefited from strong traffic growth. Whole Foods and Costco both climbed on strong sales and increases in market share. Underweighted positions in industrials and materials, the benchmark’s worst-performing sectors, also benefited relative return. Stock selection in health care and technology hurt results, despite strong performance from names like Vertex, Shire, Apple, and IBM. In health care, pharmacy benefits manager Express Scripts declined on Walgreens’ threat to withdraw from the Express network and the regulatory uncertainty about a proposed acquisition. In the information technology sector, Juniper Networks declined on an earnings shortfall, while EMC was hurt by concerns about deteriorating macroeconomics. Vanguard Quantitative Equity Group Portfolio Manager: James P. Stetler, Principal What a contrast between the first half of the fiscal year and the second half. When we last reported to you in April, the Morgan Growth Fund had gained almost 20% over six months. Since then, and particularly in the last three months, equities large and small, in the United States and abroad, have sold off strongly. Driving the pullback and increasing the overall market volatility over this period were the continued concerns about a stalling U.S. economy, a lack of improvement in the U.S. employment picture, and the unresolved European sovereign-debt crisis. Most economists have reduced their growth estimates for the next year or two, and this has cast a cloud of uncertainty over the near-term prospects for equities. Multi-cap growth stocks, the focus of your investment in the fund, outperformed the broad market by about 3 percentage points for the fiscal year, with stocks of consumer-oriented and information technology companies leading the way. Utility, telecommunications, and financial stocks were the laggards in this stock universe. Although overall portfolio performance was influenced by the macroeconomic factors described above, our approach to investing focuses on specific stock fundamentals. Because we believe there is no single indicator for identifying attractive stocks, our evaluation process is based on computerized models that focus on a variety of factors: valuation, growth, quality, management decisions, and market sentiment. For the 2011 fiscal year, our growth, quality, and sentiment indicators were the most effective, while the management decisions and valuation models lagged. Relative to the benchmark index, our stock selection results were strongest in the health care, consumer discretionary, technology, and energy sectors. Within these groups, the largest contributors were Biogen Idec and Perrigo in health care, Starbucks in the consumer category, Altera in information technology, and Peabody and El Paso in energy. Stock selection was disappointing in industrials and materials. Hertz Global and Southwest Airlines in industrials and PPG Industries in materials did not perform as expected. 9 Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, Senior Vice President Christopher J. Scarpa, Vice President In our portion of the Morgan Growth Fund, relative performance for the period was aided by stock selection and hurt by an underweighted position in the more defensive consumer staples and utilities sectors. Strong gains in the health care and financial services sectors supported the stocks we chose there. Although there is uncertainty in the trajectory of the global economy, we are confident that the market will create compelling long-term investment opportunities. We are looking for growth in a low-growth environment. We are finding many attractive opportunities in the health care, technology, and producer durables sectors. A recent correction in commodities is also creating a more conducive backdrop for consumer discretionary investments. In all cases, we are balancing attractive earnings power with rewarding valuations. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer The equity markets here and abroad presently are suffering a confidence crisis. In our view, this was substantially brought on by politicians’ and policymakers’ dysfunctional reaction to critical post-recession challenges, including the Eurozone sovereign-debt problems and renewed signs that the U.S. economy is weakening. This ratcheted-up level of uncertainty makes both the economic and market outlook abnormally unpredictable. As we see it, all this reinforces the importance of owning stocks in high-quality, well-managed growth companies that possess the ability to gain competitive advantages during tough times and thus emerge stronger when the outlook improves. Moreover, given the market’s behavior, the stocks of such good companies appear extremely cheap in a longer-term context. Over the last 12 months, our under-performers included Urban Outfitters, DeVry, Navistar, McDermott International, and Sand Ridge Energy. In contrast, our successes included Petrohawk Energy, Herbalife, Cooper Cos, Alliance Data Systems, Fastenal, and Tractor Supply. 10 Morgan Growth Fund Fund Profile As of September 30, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.44% 0.30% 30-Day SEC Yield 0.61% 0.75% Portfolio Characteristics Russell DJ 3000 U.S. Total Growth Market Fund Index Index Number of Stocks 327 1,728 3,717 Median Market Cap $16.0B $28.8B $28.7B Price/Earnings Ratio 16.1x 15.4x 13.6x Price/Book Ratio 3.0x 3.4x 1.9x Return on Equity 22.7% 24.6% 19.1% Earnings Growth Rate 16.6% 13.4% 7.3% Dividend Yield 1.0% 1.7% 2.2% Foreign Holdings 5.5% 0.0% 0.0% Turnover Rate 55% — — Short-Term Reserves 2.2% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 17.3% 14.5% 12.2% Consumer Staples 4.7 12.4 11.0 Energy 8.6 10.1 10.3 Financials 2.6 4.1 14.3 Health Care 13.0 11.8 11.7 Industrials 11.3 12.4 10.6 Information Technology 38.2 28.4 19.4 Materials 2.6 5.0 4.0 Telecommunication Services 1.5 1.2 2.8 Utilities 0.2 0.1 3.7 Volatility Measures DJ U.S. Total Russell 3000 Market Growth Index Index R-Squared 0.99 0.97 Beta 1.02 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 4.8% International Business IT Consulting & Machines Corp. Other Services 3.6 Oracle Corp. Systems Software 2.4 Microsoft Corp. Systems Software 2.1 Cisco Systems Inc. Communications Equipment 2.0 EMC Corp. Computer Storage & Peripherals 1.9 Amazon.com Inc. Internet Retail 1.5 Starbucks Corp. Restaurants 1.4 Altera Corp. Semiconductors 1.4 Google Inc. Class A Internet Software & Services 1.4 Top Ten 22.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the expense ratios were 0.42% for Investor Shares and 0.28% for Admiral Shares. 11 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2001, Through September 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Morgan Growth Fund Investor Shares 0.66% 0.11% 4.03% $14,852 ••••• • Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 14,709 – Russell 3000 Growth Index 3.39 1.56 3.18 13,680 Multi-Cap Growth Funds Average -1.49 -0.17 3.08 13,544 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Morgan Growth Fund Admiral Shares 0.83% 0.27% 4.20% $75,414 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 73,544 Russell 3000 Growth Index 3.39 1.56 3.18 68,398 See Financial Highlights for dividend and capital gains information. 12 Morgan Growth Fund Fiscal-Year Total Returns (%): September 30, 2001, Through September 30, 2011 13 Morgan Growth Fund Financial Statements Statement of Net Assets As of September 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (95.6%) 1 Consumer Discretionary (16.5%) * Amazon.com Inc. 529,390 114,470 Starbucks Corp. 2,857,696 106,563 Ralph Lauren Corp. Class A 499,277 64,756 Coach Inc. 1,120,058 58,053 Omnicom Group Inc. 1,223,448 45,072 * priceline.com Inc. 98,840 44,425 * Bed Bath & Beyond Inc. 742,799 42,570 NIKE Inc. Class B 497,272 42,522 * LKQ Corp. 1,586,551 38,331 *,^ ITT Educational Services Inc. 654,746 37,700 TJX Cos. Inc. 672,470 37,302 * DIRECTV Class A 857,308 36,221 Ross Stores Inc. 455,025 35,806 News Corp. Class A 2,056,470 31,814 * Apollo Group Inc. Class A 802,976 31,806 * Lululemon Athletica Inc. 591,184 28,761 * Deckers Outdoor Corp. 279,645 26,080 Tractor Supply Co. 337,585 21,116 * O’Reilly Automotive Inc. 313,200 20,868 Bayerische Motoren Werke AG ADR 914,864 20,063 * LVMH Moet Hennessy Louis Vuitton SA ADR 739,574 19,477 * BorgWarner Inc. 307,503 18,613 * CarMax Inc. 747,025 17,816 Gentex Corp. 736,440 17,711 Nordstrom Inc. 370,070 16,905 * Dollar Tree Inc. 215,550 16,190 ^ Buckle Inc. 417,496 16,057 * Discovery Communications Inc. 432,415 15,199 * Sirius XM Radio Inc. 10,009,718 15,115 McDonald’s Corp. 139,700 12,268 DeVry Inc. 277,625 10,261 * Discovery Communications Inc. Class A 251,200 9,450 Williams-Sonoma Inc. 304,635 9,380 Harley-Davidson Inc. 272,900 9,369 Target Corp. 188,500 9,244 Starwood Hotels & Resorts Worldwide Inc. 232,600 9,029 Chico’s FAS Inc. 789,653 9,026 * Dick’s Sporting Goods Inc. 269,000 9,001 Time Warner Cable Inc. 136,500 8,554 Service Corp. International 924,415 8,468 * Urban Outfitters Inc. 375,400 8,379 PetSmart Inc. 196,225 8,369 Viacom Inc. Class B 199,300 7,721 Tiffany & Co. 111,600 6,787 CBS Corp. Class B 327,400 6,672 * AutoZone Inc. 20,800 6,639 * Warnaco Group Inc. 139,525 6,431 Advance Auto Parts Inc. 102,100 5,932 * Ctrip.com International Ltd. ADR 177,239 5,700 Wynn Resorts Ltd. 49,300 5,673 * Fossil Inc. 66,380 5,381 * Tenneco Inc. 207,758 5,321 * DISH Network Corp. Class A 209,500 5,250 Comcast Corp. Class A 233,100 4,872 Harman International Industries Inc. 158,140 4,520 * Ford Motor Co. 453,000 4,380 * TRW Automotive Holdings Corp. 120,200 3,934 *,^ Tesla Motors Inc. 121,918 2,974 Weight Watchers International Inc. 42,200 2,458 Home Depot Inc. 55,100 1,811 VF Corp. 10,300 1,252 14 Morgan Growth Fund Market Value Shares ($000) Consumer Staples (4.3%) Whole Foods Market Inc. 633,392 41,367 Mead Johnson Nutrition Co. 561,083 38,619 Costco Wholesale Corp. 373,852 30,701 Estee Lauder Cos. Inc. Class A 338,559 29,739 * Green Mountain Coffee Roasters Inc. 313,799 29,164 Philip Morris International Inc. 362,800 22,631 Herbalife Ltd. 336,310 18,026 Coca-Cola Co. 258,178 17,443 Wal-Mart Stores Inc. 326,200 16,930 * Hansen Natural Corp. 167,438 14,616 Colgate-Palmolive Co. 133,800 11,865 PepsiCo Inc. 174,100 10,777 Walgreen Co. 283,400 9,321 Kroger Co. 327,500 7,192 Dr Pepper Snapple Group Inc. 146,600 5,685 Hershey Co. 94,000 5,569 Sara Lee Corp. 335,000 5,477 Coca-Cola Enterprises Inc. 198,700 4,944 Hormel Foods Corp. 94,800 2,561 Energy (8.1%) Exxon Mobil Corp. 1,111,502 80,728 Occidental Petroleum Corp. 747,088 53,417 * Cameron International Corp. 930,993 38,673 Schlumberger Ltd. 632,530 37,781 Valero Energy Corp. 2,110,510 37,525 ^ Diamond Offshore Drilling Inc. 676,931 37,055 * Concho Resources Inc. 468,359 33,319 Anadarko Petroleum Corp. 514,588 32,445 Core Laboratories NV 335,408 30,130 Oceaneering International Inc. 701,306 24,784 Canadian Natural Resources Ltd. 821,796 24,054 * McDermott International Inc. 1,792,470 19,287 Baker Hughes Inc. 415,018 19,157 * SandRidge Energy Inc. 2,700,323 15,014 Cabot Oil & Gas Corp. 192,200 11,899 EOG Resources Inc. 163,429 11,605 * Continental Resources Inc. 238,800 11,551 *,^ InterOil Corp. 223,100 10,869 Ensco plc ADR 205,063 8,291 BP plc ADR 203,549 7,342 National Oilwell Varco Inc. 142,840 7,316 * Superior Energy Services Inc. 272,860 7,160 Hess Corp. 134,100 7,035 * Weatherford International Ltd. 556,960 6,801 Williams Cos. Inc. 266,100 6,477 * Southwestern Energy Co. 178,780 5,959 Pioneer Natural Resources Co. 84,400 5,551 * Complete Production Services Inc. 269,769 5,085 HollyFrontier Corp. 183,100 4,801 * Tesoro Corp. 244,800 4,766 Noble Energy Inc. 44,500 3,151 Halliburton Co. 42,800 1,306 Exchange-Traded Fund (0.8%) ^,2 Vanguard Growth ETF 1,044,900 58,452 Financials (2.3%) American Express Co. 1,544,132 69,331 T Rowe Price Group Inc. 403,090 19,256 Raymond James Financial Inc. 514,700 13,362 * Affiliated Managers Group Inc. 168,250 13,132 Moody’s Corp. 300,390 9,147 Goldman Sachs Group Inc. 93,819 8,871 Simon Property Group Inc. 66,400 7,303 Discover Financial Services 301,300 6,912 * CB Richard Ellis Group Inc. Class A 430,770 5,798 Capital One Financial Corp. 117,600 4,660 Franklin Resources Inc. 45,600 4,361 Public Storage 36,400 4,053 TD Ameritrade Holding Corp. 235,700 3,466 US Bancorp 115,600 2,721 Weyerhaeuser Co. 25,100 390 Health Care (12.3%) UnitedHealth Group Inc. 1,699,670 78,389 Shire plc ADR 559,618 52,565 * Waters Corp. 692,939 52,310 Amgen Inc. 935,757 51,420 * Agilent Technologies Inc. 1,548,451 48,389 * Intuitive Surgical Inc. 128,239 46,715 * Watson Pharmaceuticals Inc. 650,470 44,395 Cooper Cos. Inc. 545,675 43,190 AmerisourceBergen Corp. Class A 985,928 36,745 * Express Scripts Inc. 982,999 36,440 Cardinal Health Inc. 829,860 34,754 * Celgene Corp. 456,437 28,263 * Hologic Inc. 1,665,592 25,334 15 Morgan Growth Fund Market Value Shares ($000) Abbott Laboratories 479,155 24,504 Novo Nordisk A/S ADR 243,487 24,232 * Vertex Pharmaceuticals Inc. 536,456 23,894 * Laboratory Corp. of America Holdings 249,009 19,684 * Illumina Inc. 460,246 18,833 Perrigo Co. 179,300 17,412 Valeant Pharmaceuticals International Inc. 447,501 16,611 * DaVita Inc. 235,700 14,771 * ResMed Inc. 511,880 14,737 * Bruker Corp. 1,053,655 14,256 * Edwards Lifesciences Corp. 189,770 13,527 * Allscripts Healthcare Solutions Inc. 730,100 13,156 * Catalyst Health Solutions Inc. 202,463 11,680 Baxter International Inc. 186,900 10,493 * Hospira Inc. 280,145 10,365 * Life Technologies Corp. 238,655 9,171 Patterson Cos. Inc. 319,900 9,159 * Alexion Pharmaceuticals Inc. 137,778 8,826 * Biogen Idec Inc. 92,250 8,593 McKesson Corp. 110,900 8,062 * Thoratec Corp. 241,500 7,882 * Cerner Corp. 111,654 7,650 * Gen-Probe Inc. 124,955 7,154 * ICON plc ADR 441,100 7,093 * Covance Inc. 137,320 6,241 * SXC Health Solutions Corp. 105,400 5,871 * Mednax Inc. 89,905 5,632 Allergan Inc. 65,000 5,355 * Medco Health Solutions Inc. 66,000 3,095 * Amylin Pharmaceuticals Inc. 306,578 2,830 * HCA Holdings Inc. 111,500 2,248 * IDEXX Laboratories Inc. 22,200 1,531 Medtronic Inc. 20,599 685 * Charles River Laboratories International Inc. 13,900 398 Industrials (10.8%) Caterpillar Inc. 983,229 72,602 Boeing Co. 1,122,931 67,949 Parker Hannifin Corp. 745,826 47,084 General Electric Co. 3,066,875 46,739 Honeywell International Inc. 927,114 40,710 Precision Castparts Corp. 258,767 40,228 Cummins Inc. 382,885 31,266 * BE Aerospace Inc. 894,564 29,619 Joy Global Inc. 467,109 29,138 AMETEK Inc. 795,378 26,224 Dover Corp. 448,569 20,903 Fastenal Co. 615,725 20,491 * IHS Inc. Class A 266,205 19,915 Tyco International Ltd. 459,629 18,730 MSC Industrial Direct Co. Class A 296,816 16,758 Waste Connections Inc. 483,700 16,359 * Corrections Corp. of America 718,304 16,298 * Navistar International Corp. 455,340 14,625 Deere & Co. 219,468 14,171 ^ Progressive Waste Solutions Ltd. 669,080 13,770 Pentair Inc. 403,980 12,931 * Alaska Air Group Inc. 226,307 12,739 Cooper Industries plc 272,860 12,584 * Hertz Global Holdings Inc. 1,340,080 11,927 * HUB Group Inc. Class A 375,162 10,606 Chicago Bridge & Iron Co. 343,070 9,822 * Quanta Services Inc. 502,360 9,439 JB Hunt Transport Services Inc. 256,445 9,263 Expeditors International of Washington Inc. 207,180 8,401 Norfolk Southern Corp. 130,100 7,939 Flowserve Corp. 106,245 7,862 * Foster Wheeler AG 418,820 7,451 * Stericycle Inc. 92,245 7,446 Landstar System Inc. 176,745 6,992 United Parcel Service Inc. Class B 109,800 6,934 PACCAR Inc. 180,900 6,118 * WESCO International Inc. 182,100 6,109 Pall Corp. 142,592 6,046 Rockwell Automation Inc. 102,900 5,762 * Swift Transportation Co. 863,230 5,559 * United Continental Holdings Inc. 281,500 5,455 Textron Inc. 298,500 5,266 UTi Worldwide Inc. 393,781 5,135 * AGCO Corp. 147,600 5,103 Donaldson Co. Inc. 84,463 4,629 Iron Mountain Inc. 94,800 2,998 * Verisk Analytics Inc. Class A 80,500 2,799 Union Pacific Corp. 27,200 2,221 Pitney Bowes Inc. 84,700 1,592 CSX Corp. 76,000 1,419 FedEx Corp. 19,000 1,286 Emerson Electric Co. 13,900 574 * Kansas City Southern 3,900 195 16 Morgan Growth Fund Market Value Shares ($000) Information Technology (36.6%) * Apple Inc. 953,456 363,438 International Business Machines Corp. 1,570,554 274,894 Oracle Corp. 6,386,073 183,536 Microsoft Corp. 6,408,321 159,503 Cisco Systems Inc. 9,709,446 150,399 * EMC Corp. 6,850,708 143,796 Altera Corp. 3,294,057 103,862 * Google Inc. Class A 199,696 102,720 Qualcomm Inc. 1,811,298 88,083 * NetApp Inc. 1,669,294 56,656 Avago Technologies Ltd. 1,709,638 56,025 * eBay Inc. 1,772,050 52,258 * Alliance Data Systems Corp. 532,855 49,396 * VMware Inc. Class A 609,823 49,018 * Autodesk Inc. 1,686,424 46,849 * IAC/InterActiveCorp 1,178,464 46,608 * Dell Inc. 3,217,272 45,524 * Check Point Software Technologies Ltd. 843,676 44,512 * QLogic Corp. 3,452,317 43,775 Xilinx Inc. 1,551,069 42,561 * Red Hat Inc. 999,165 42,225 * Baidu Inc. ADR 384,974 41,158 * Cognizant Technology Solutions Corp. Class A 640,151 40,137 Analog Devices Inc. 1,131,003 35,344 * Citrix Systems Inc. 550,284 30,007 Intersil Corp. Class A 2,849,566 29,322 * Salesforce.com Inc. 250,677 28,647 * BMC Software Inc. 685,415 26,430 * Rovi Corp. 585,260 25,154 * VeriFone Systems Inc. 644,481 22,570 * Adobe Systems Inc. 924,511 22,345 * F5 Networks Inc. 248,500 17,656 * Emulex Corp. 2,665,637 17,060 * Riverbed Technology Inc. 767,016 15,310 Mastercard Inc. Class A 46,440 14,729 Fidelity National Information Services Inc. 594,670 14,462 * Juniper Networks Inc. 751,595 12,973 * Trimble Navigation Ltd. 347,265 11,651 ADTRAN Inc. 433,300 11,465 * Intuit Inc. 232,600 11,035 Amphenol Corp. Class A 264,910 10,800 Accenture plc Class A 204,200 10,757 * Nuance Communications Inc. 516,040 10,507 * Teradata Corp. 184,378 9,870 * MICROS Systems Inc. 220,403 9,678 * Sohu.com Inc. 182,061 8,775 * Ariba Inc. 294,589 8,163 Broadcom Corp. Class A 241,192 8,029 * Lam Research Corp. 209,870 7,971 * Microsemi Corp. 454,500 7,263 * Symantec Corp. 441,000 7,188 FLIR Systems Inc. 271,900 6,811 * RF Micro Devices Inc. 1,054,775 6,687 * Skyworks Solutions Inc. 365,900 6,564 Western Union Co. 398,700 6,096 Jabil Circuit Inc. 341,063 6,067 Motorola Solutions Inc. 142,257 5,961 * Polycom Inc. 310,900 5,711 * NVIDIA Corp. 435,700 5,446 * Fairchild Semiconductor International Inc. Class A 502,372 5,426 Global Payments Inc. 125,400 5,065 Hewlett-Packard Co. 191,400 4,297 * Western Digital Corp. 164,800 4,239 * JDS Uniphase Corp. 409,900 4,087 * Novellus Systems Inc. 137,400 3,745 * Freescale Semiconductor Holdings I Ltd. 328,804 3,627 * Fiserv Inc. 67,100 3,407 * GT Advanced Technologies Inc. 446,480 3,134 * Flextronics International Ltd. 389,072 2,190 Visa Inc. Class A 22,500 1,929 * Motorola Mobility Holdings Inc. 45,837 1,732 Intel Corp. 66,000 1,408 * Advanced Micro Devices Inc. 271,200 1,378 * Youku.com Inc. ADR 69,479 1,137 * Electronic Arts Inc. 46,300 947 2,769,185 Materials (2.4%) Freeport-McMoRan Copper & Gold Inc. 742,373 22,605 Sherwin-Williams Co. 209,803 15,592 * WR Grace & Co. 442,820 14,746 Rio Tinto plc ADR 331,618 14,618 Teck Resources Ltd. Class B 498,362 14,547 Cliffs Natural Resources Inc. 278,236 14,237 Walter Energy Inc. 233,459 14,010 FMC Corp. 182,294 12,607 * Crown Holdings Inc. 325,600 9,967 Praxair Inc. 95,130 8,893 Monsanto Co. 142,700 8,568 Albemarle Corp. 178,240 7,201 PPG Industries Inc. 81,700 5,773 Allegheny Technologies Inc. 151,742 5,613 CF Industries Holdings Inc. 41,200 5,084 International Paper Co. 198,500 4,615 Alcoa Inc. 379,800 3,635 Ball Corp. 66,800 2,072 17 Morgan Growth Fund Market Value Shares ($000) EI du Pont de Nemours & Co. 39,200 1,567 Telecommunication Services (1.4%) * American Tower Corp. Class A 853,945 45,942 Vodafone Group plc ADR 964,156 24,731 * Crown Castle International Corp. 523,900 21,307 * NII Holdings Inc. 313,130 8,439 * MetroPCS Communications Inc. 351,800 3,064 Utilities (0.1%) * AES Corp. 838,370 8,182 Total Common Stocks (Cost $6,532,397) 7,231,585 Temporary Cash Investments (4.8%) 1 Money Market Fund (3.9%) Vanguard Market Liquidity Fund, 0.144% 296,369,000 296,369 Face Amount ($000) Repurchase Agreement (0.6%) Bank of America Securities, LLC 0.080%, 10/3/11 (Dated 9/30/11, Repurchase Value $45,900,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 4/1/26, and Federal National Mortgage Assn. 4.000%, 11/1/40) 45,900 45,900 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.3%) Fannie Mae Discount Notes, 0.080%, 12/19/11 15,000 14,994 Fannie Mae Discount Notes, 0.075%, 12/21/11 5,000 4,998 Federal Home Loan Bank Discount Notes, 0.040%, 11/25/11 400 400 Freddie Mac Discount Notes, 0.080%, 12/29/11 1,000 1,000 21,392 Total Temporary Cash Investments (Cost $363,666) 363,661 Total Investments (100.4%) (Cost $6,896,063) 7,595,246 Other Assets and Liabilities (–0.4%) Other Assets 69,729 Liabilities 4 (101,824) (32,095) Net Assets (100%) 7,563,151 18 Morgan Growth Fund At September 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 8,043,060 Undistributed Net Investment Income 15,675 Accumulated Net Realized Losses (1,189,680) Unrealized Appreciation (Depreciation) Investment Securities 699,183 Futures Contracts (5,087) Net Assets 7,563,151 Investor Shares—Net Assets Applicable to 311,841,018 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,008,883 Net Asset Value Per Share— Admiral Shares $16.06 Admiral Shares—Net Assets Applicable to 51,245,031 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,554,268 Net Asset Value Per Share— Admiral Shares $49.84 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $47,342,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.5% and 2.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $49,651,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $21,392,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 Morgan Growth Fund Statement of Operations Year Ended September 30, 2011 ($000) Investment Income Income Dividends 77,767 Interest 2 575 Security Lending 307 Total Income 78,649 Expenses Investment Advisory Fees—Note B Basic Fee 14,710 Performance Adjustment (1,214) The Vanguard Group—Note C Management and Administrative—Investor Shares 14,193 Management and Administrative—Admiral Shares 3,243 Marketing and Distribution—Investor Shares 1,325 Marketing and Distribution—Admiral Shares 695 Custodian Fees 158 Auditing Fees 31 Shareholders’ Reports—Investor Shares 113 Shareholders’ Reports—Admiral Shares 42 Trustees’ Fees and Expenses 19 Total Expenses 33,315 Expenses Paid Indirectly (360) Net Expenses 32,955 Net Investment Income 45,694 Realized Net Gain (Loss) Investment Securities Sold 2 763,265 Futures Contracts 30,365 Realized Net Gain (Loss) 793,630 Change in Unrealized Appreciation (Depreciation) Investment Securities (735,205) Futures Contracts (6,621) Change in Unrealized Appreciation (Depreciation) (741,826) Net Increase (Decrease) in Net Assets Resulting from Operations 97,498 1 Dividends are net of foreign withholding taxes of $355,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $775,000, $434,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 20 Morgan Growth Fund Statement of Changes in Net Assets Year Ended September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 45,694 52,591 Realized Net Gain (Loss) 793,630 412,692 Change in Unrealized Appreciation (Depreciation) (741,826) 467,615 Net Increase (Decrease) in Net Assets Resulting from Operations 97,498 932,898 Distributions Net Investment Income Investor Shares (30,610) (39,716) Admiral Shares (19,672) (20,471) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (50,282) (60,187) Capital Share Transactions Investor Shares (475,300) (417,198) Admiral Shares 114,941 (69,202) Net Increase (Decrease) from Capital Share Transactions (360,359) (486,400) Total Increase (Decrease) (313,143) 386,311 Net Assets Beginning of Period 7,876,294 7,489,983 End of Period 1 7,563,151 7,876,294 1 Net Assets—End of Period includes undistributed net investment income of $15,675,000 and $20,263,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Morgan Growth Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $16.04 $14.32 $15.15 $21.45 $18.34 Investment Operations Net Investment Income .087 .097 .114 .148 .207 Net Realized and Unrealized Gain (Loss) on Investments .029 1.733 (.804) (4.912) 3.604 Total from Investment Operations .116 1.830 (.690) (4.764) 3.811 Distributions Dividends from Net Investment Income (.096) (.110) (.140) (.175) (.204) Distributions from Realized Capital Gains — — — (1.361) (.497) Total Distributions (.096) (.110) (.140) (1.536) (.701) Net Asset Value, End of Period $16.06 $16.04 $14.32 $15.15 $21.45 Total Return 1 0.66% 12.81% -4.27% -23.70% 21.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,009 $5,432 $5,239 $5,418 $6,590 Ratio of Total Expenses to Average Net Assets 2 0.42% 0.44% 0.48% 0.38% 0.37% Ratio of Net Investment Income to Average Net Assets 0.47% 0.62% 0.94% 0.80% 1.06% Portfolio Turnover Rate 55% 60% 87% 88% 79% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), 0.01%, 0.02%, 0.00%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 22 Morgan Growth Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $49.75 $44.42 $47.03 $66.58 $56.94 Investment Operations Net Investment Income .342 .372 .414 .555 .742 Net Realized and Unrealized Gain (Loss) on Investments .110 5.364 (2.502) (15.244) 11.184 Total from Investment Operations .452 5.736 (2.088) (14.689) 11.926 Distributions Dividends from Net Investment Income (.362) (.406) (.522) (.641) (.745) Distributions from Realized Capital Gains — — — (4.220) (1.541) Total Distributions (.362) (.406) (.522) (4.861) (2.286) Net Asset Value, End of Period $49.84 $49.75 $44.42 $47.03 $66.58 Total Return 0.83% 12.95% -4.09% -23.57% 21.43% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,554 $2,445 $2,251 $2,512 $2,683 Ratio of Total Expenses to Average Net Assets 1 0.28% 0.30% 0.31% 0.21% 0.21% Ratio of Net Investment Income to Average Net Assets 0.61% 0.76% 1.11% 0.97% 1.22% Portfolio Turnover Rate 55% 60% 87% 88% 79% 1 Includes performance-based investment advisory fee increases (decreases) of (0.01%), 0.01%, 0.02%, 0.00%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 23 Morgan Growth Fund Notes to Financial Statements Vanguard Morgan Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 24 Morgan Growth Fund 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , Jennison Associates LLC, Frontier Capital Management Co., LLC, and Kalmar Investment Advisers each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Wellington Management Company, LLP, is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 3000 Growth Index. The basic fee of Jennison Associates LLC is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The basic fees of Frontier Capital Management Co., LLC, and Kalmar Investment Advisers are subject to quarterly adjustments based on performance since December 31, 2008, relative to the Russell Midcap Growth Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $711,000 for the year ended September 30, 2011. For the year ended September 30, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.17% of the fund’s average net assets, before a decrease of $1,214,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2011, the fund had contributed capital of $1,365,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.55% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended September 30, 2011, these arrangements reduced the fund’s expenses by $360,000 (an annual rate of 0.00% of average net assets). 25 Morgan Growth Fund E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
